- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Rua São José nº 20, Grupo 1602 Rio de Janeiro/RJ Corporate Taxpayers ID (CNPJ) 33.042.730/0001-04 In compliance with Official Letter GAE/CAEM 1.084-10, as of May 3, 2010, requesting further clarification on the information released by the  Valor Econômico  newspaper on May 3, 2010, under the title CSN approves investment plan of R$ 34 billion up to 2016, we clarify that the information contained in that article is in accordance with those release by the Company pursuant to applicable regulation and alsois part of presentations to investors which are available on the Companys website at www.csn.com.br/ir . The Company is available for further information, if necessary. Rio de Janeiro, May 4, 2010. Paulo Penido Pinto Marques Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 04, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
